Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Jensen on 02/08/2022.

The application has been amended as follows: 

Claims 14 and 15: canceled 
Add claims 21 and 22:

Claim 21: A method for walking and/or training a pet animal, comprising; providing the retractable leash assembly of claim 1; attaching the extendable lead line to the pet animal’s collar or harness; and walking and/or training the pet animal while holding the handle. 

Claim 22: The method of claim 21, wherein the pet animal is a dog.    

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Although the prior art discloses a retractable leash comprising a casing body with an articulating handle, the prior art does not disclose a braking device that actuates by virtue of the articulation movement of the handle. 
US 4,501,230 does not disclose the articulation movement of a brake within a handle of a retractable leash being activated by a pulling force on the lead line. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642